[Cite as Austell v. Bowie, 2016-Ohio-1043.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



MAYA AUSTELL,                                        :   APPEAL NO. C-150437
                                                         TRIAL NO. P09-2258X
     Plaintiff-Appellee,                             :

       vs.                                           :        O P I N I O N.

BRANDON BOWIE,                                       :

     Defendant-Appellant.                            :




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 16, 2016



Maya Austell, pro se,

Brandon Bowie, pro se.



Please note: this case has been removed from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS



CUNNINGHAM, Presiding Judge.
       {¶1}    Defendant-appellant Brandon Bowie challenges the juvenile court’s

overruling of his objection to and its adoption of a March 16, 2015 magistrate’s

decision modifying his child-support obligation and imposing a minimum support

order under R.C. 3119.06.

       {¶2}    In a single assignment of error, Bowie argues that the juvenile court

erred in imputing income to him, and in enforcing a child-support order against a

physically disabled obligor who receives means-tested benefits. See R.C. 3121.03.

       {¶3}    While a trial court’s decision regarding a child-support obligation is

generally governed by an abuse-of-discretion standard, the “court’s discretion is not

unfettered.” Sapinsley v. Sapinsley, 171 Ohio App.3d 74, 2007-Ohio-1320, 869

N.E.2d 702, ¶ 8 (1st Dist.). The Ohio Supreme Court has held that when required by

statute, a trial court must complete a child-support-computation worksheet and

include it in the record. This requirement is mandatory and must be literally and

technically followed. See Marker v. Grimm, 65 Ohio St.3d 139, 601 N.E.2d 496

(1992), paragraphs one and two of the syllabus (applying former R.C. 3113.215); see

also Beckworth v. Westendorf, 1st Dist. Hamilton No. C-020804, 2003-Ohio-5955,

¶ 10 (holding that the Supreme Court’s statements regarding R.C. 3113.215 are

applicable to the current statutory child-support scheme).      The requirement is

imposed to assure that appellate courts are able give meaningful review to a trial

court’s decision. See Marker at 142.

       {¶4}    R.C. 3119.02, which includes language identical to that of former

R.C. 3113.215, explicitly provides that the trial court must complete a child-support

worksheet for any entry which orders or modifies child support. See R.C. 3119.79.

       {¶5}    Here, as counsel for the Hamilton County Child Support

Enforcement Agency noted in argument before the juvenile court, neither the

magistrate nor the court had completed a child-support worksheet. Our review of



                                          2
                    OHIO FIRST DISTRICT COURT OF APPEALS



the record confirms that the juvenile court did not enter a completed worksheet on

its journal before modifying Bowie’s child-support obligation.

       {¶6}    Therefore, we hold that the juvenile court erred in failing to complete

a worksheet. The assignment of error is sustained, albeit for reasons unrelated to

Bowie’s argument.

       {¶7}    Consequently, the juvenile court’s June 16, 2015 judgment entry is

reversed, and this cause is remanded for further proceedings on the appropriate

amount of Bowie’s child-support obligation.

                                               Judgment reversed and cause remanded.



MOCK and STAUTBERG, JJ., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           3